Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4, 7, 8, 12, 14-16, 22, 24, 87, 101 and 104, drawn to a personal care product, comprising an absorbent core mixed with one or more odor-neutralizing polymers, and a solid support; wherein the absorbent and the solid support are adjacently disposed; the absorbent core comprising a dry, solid, water-swellable polymeric sorbent; and the one or more odor-neutralizing polymers comprise an acrylate polymer comprising at least one acrylic acid monomer or salt thereof.
Group II, claim(s) 48-50, 52, 94 and 65, drawn to a waterless urination system, comprising a disposable container; a bodyside interface; and a tube connecting the bodyside interface to the disposable container; wherein the tube is at least partially hollow; and the disposable container comprises a dry, solid, water-swellable polymeric sorbent comprising an odor-neutralizing polymeric compound comprising one or more acrylic acid monomers or salts thereof, and optionally one or more additives.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of a personal care product as described by Group I is suggested by the prior art. See Michiels et al. (US 2015/0065974) which described a unitary absorbent device having the following structure
    PNG
    media_image1.png
    157
    365
    media_image1.png
    Greyscale
wherein top layer 1 is a liquid pervious topsheet and layer 6 is a liquid impermeable backsheet (solid support), layers 2-4 are acquisition and distribution system (such as polymers like polyesters; it’s noted that [0074] of instant application identifies polyester as a water-swellable polymeric sorbent) and layer 5 is an absorbent core wherein the absorbent core may comprise polymers such as acrylic acid (see claim 10).  Thus, Michiels provides a personal care products comprising an absorbent core mixed with (polyester fibers) an odor neutralizing polymer (acrylic acid) and a solid support wherein the absorbent core and the solid support are adjacently disposed. Therefore, the groups above are found to lack unity as there is not unifying special technical feature. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
A) odor neutralizing polymer (e.g. acrylate homopolymer, wherein the acrylate homopolymer is 2-propenoic acid, or some other species enumerated by the instant claims)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The election should be specific in that the election identifies an exact species (e.g. polyacrylate) for consideration rather than a genus election (e.g., polyester).  
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611